DETAILED ACTION

Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice on Prior Art Rejections

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and...103 (or as subject to pre-AFA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not he considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Acknowledgment is made of the claim for priority or continuation and divisional applications under 35 U.S.C. 120.




Information Disclosure Statement

The information disclosure statements provided complies with the provisions of MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.  A signed copy of the form is attached.

Specification

The abstract of the disclosure is objected to because of the word “invention”, also the abstract should be in a single page without figure.  Correction is required.  See MPEP § 608.01(b).

Claim Objections

Claims 18 and 19 are objected to because of the following informalities:
Claims 18 and 19 have been omitted, also claims 18 and 19 have not been canceled on the amendment/remarks filed on 11/27/2019. For the sake of prosecution Examiner will take claims 18 and 19 into account these above mentioned claims.  These claims should added or deleted in the next communication.  Appropriate correction is required.



Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter. Claims 1-19 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-19 are directed to the methods of organizing human activity of performing by an application configured to be executed on “determining a speed profile for a marine vessel”, which is considered an abstract idea. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the generically-recited computer elements (e.g. a voice input, a mobile point-of-sale and a speech recognition processor) do not add a meaningful limitation to the abstract idea because the actions, functions, and/or steps performed by the generically-recited computer elements would be routine and conventional in any computer implementations.
First, because the courts have declined to define “abstract idea,” other than by example, examiners have been instructed to refer to the body of case law precedent in order to identify abstract ideas by way of comparison to concepts already found to be abstract. See July 2015 Update: Subject Matter Eligibility, published by USPTO (“July 2015 Update”). The examiner refers to 
buySAFE: abstract idea found to be related to managing relationships or transactions between people such as creating a contractual relationship;
Bilski: abstract idea found to be related to hedging;
Alice: abstract idea found to be mitigating settlement risks;
Accenture: abstract idea found to be related to generating rule-based tasks for processing an insurance claim;
Fort Properties, In re Comiskey: abstract idea found to be related to satisfying or avoiding a legal obligation such as tax-free investing or arbitration;
Ultamercial: abstract idea found to be related to advertising, marketing, or sales activities or behaviors such as using advertising as an exchange or currency;
In re Maucorps: abstract idea found to be using an algorithm for determining the optimal number of visits by a business representative to a client;
Freddie Mac: abstract idea found to be computing a price for the sale of a fixed income asset and generating a financial analysis output.	
Similarly, as noted above, the examiner finds that the present claims are directed to the methods of organizing human activity of organizing human determining a speed profile for a marine vessel”, which is considered to be an abstract idea.
Second, in response to an abstract idea finding, the examiner is to determine if any limitation in the claim(s), individually or in combination with each other, amount to “significantly more” than the abstract idea. For this step, examiners have been instructed to rely on what the courts have recognized, or those in the art would recognize, as elements that are well-understood, routine, and conventional. See July 2015 Update. For example, the courts have recognized the following computer functions to be well-understood, routine, and conventional functions when performed by generic computer elements:
Flook, Bancorp: performing repetitive calculations;				Alice: receiving, processing, and storing data, also referred to as electronical recordkeeping;
electronically scanning or extracting data from a physical document;
Content Extraction:							Ultramercial: updating an activity log;
Benson, Bancorp, CyberSource: automating mental tasks;
Ultramercial, buySAFE, Cyberfone: receiving or transmitting data over a network such as by using the Internet to gather data.
Similarly, as noted above, the examiner finds the that the present claims do not include “significantly more” because the generically-recited computer elements do not add a meaningful limitation to the abstract idea as the actions, 

Applicant is suggested to rewrite the claimed language as the following:
To overcome the issue raised above with respect to claim 1, the Applicant is suggested to add, in line 3, after the word “determining” --, by a processor --; and in line 5 and so on, after the word “determining”, -- by the processor --.
Dependent claims not specifically rejected are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103

The following is a quotation of U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Admitted Prior Art Krais (DE 10141805 A1).

As per claims 1-19, Admitted Prior Art Krais, teaches  D1 discloses a method for determining a speed profile for a marine vessel (see Fig. 2 and Fig. 4, 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of different embodiments of Krais into the intended end result, thereby improving the determining a speed profile for a marine vessel as a whole.
It is well settled that it is obviousness in the overall appearance of the claimed design, when compared with the prior art, rather than minute details or small variations in design as appears to be the case here, that constitutes the test of design patentability. See In re Frick, 275 F.2d 741, 125 USPQ 191 (CCPA 1960) and In re Lamb, 286 F.2d 610, 128 USPQ 539 (CCPA 1961).




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MCDIEUNEL MARC whose telephone number is (571)272-6964.  The examiner can normally be reached on Work 9:00 AM to 7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY BURKE can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-3976.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



    PNG
    media_image1.png
    150
    150
    media_image1.png
    Greyscale
			






/McDieunel Marc/
Primary Examiner, Art Unit 3664B